COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Tracy Brown d/b/a Rhinestones in Design v. Mesa Distributors, Inc.

Appellate case number:    01-12-00476-CV

Trial court case number: 990817

Trial court:              Co Civil Ct at Law No 3 of Harris County

Date motion filed:        September 16, 2013

Party filing motion:      Appellant, Tracy Brown

       It is ordered that the motion for en banc reconsideration is DENIED.


Judge’s signature: /s/ Evelyn v. Keyes
                     Acting for the Court

The en banc court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown, and Huddle.


Date: October 17, 2013